Citation Nr: 1532079	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-23 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel







INTRODUCTION

The Veteran had active service from November 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2013, the Board remanded this matter for additional actions.  

The Board has reviewed the Veteran's physical claims files and the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  For the reasons set forth below, this appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Board shall decide an appellate matter only after affording the appellant the opportunity to appear in person for a hearing.  38 U.S.C.A. § 7107(b) (West 2014). A hearing therefore will be granted if the appellant or his representative expresses a desire to so appear.  38 C.F.R. § 20.700(a) (2014).  Hearings may be requested when submitting the substantive appeal (VA Form 9) or, subject to certain restrictions, at any time thereafter.  38 C.F.R. § 20.703 (2014). 

Here, in written correspondence received in November 2009, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In February 2013, the Board remanded this matter to the RO to schedule the requested hearing.  In a March 2013 letter, the RO advised the Veteran that he was scheduled for his requested hearing in May 2013.  The Veteran failed to appear for the hearing.

Subsequently, in January 2015 written correspondence, the Veteran indicated that he was aware that his case was previously remanded and that a hearing before a Veterans Law Judge was scheduled.  He asserts that he was unable to attend due to health problems.  The Veteran stated that he contacted someone about rescheduling and that, although he was given a phone number, he failed to follow-up.  However, he contends that his failure to follow-up to request to reschedule his hearing was due to, essentially, ongoing health problems.  He stated that due to his health he was bed bound in the early part of 2014 and that, apparently, the need to call and reschedule his hearing kept "slipping my mind."  

When a hearing is scheduled and the veteran fails to appear, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days.  38 C.F.R. § 20.702(d) (2014).  Such motion to reschedule must include the reason or reasons the veteran could not attend the originally scheduled hearing, and the reason a timely request for a postponement for the hearing was not submitted.  In this case, the Veteran will be afforded the benefit of the doubt.  Indeed, the Board finds that good cause is shown for his inability to appear at the previously scheduled hearing.

Accordingly, a remand is required.  The Veteran is hereby notified that the failure to report for a scheduled hearing without good cause will result in the denial of any future request for a hearing with respect to the issue currently on appeal.
 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ at the RO.  Notification of the date and time of the hearing shall be sent to him at his last address of record as well as to his representative.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

